United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.J., Appellant
and
DEPARTMENT OF THE INTERIOR,
NATIONAL PARK SERVICE, BUFFALO
NATIONAL RIVER, Harrison, AR, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1115
Issued: September 22, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
PATRICIA H. FITZGERALD, Deputy Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 21, 2015 appellant filed a timely appeal from a January 12, 2015 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that she sustained
a urinary tract infection in the performance of duty.
FACTUAL HISTORY
On August 27, 2014 appellant, then a 57-year-old wildland fire radio operator, filed an
occupational disease claim alleging that her urinary tract infection of August 10, 2014 was due to
1

5 U.S.C. § 8101 et seq.

factors of her federal employment. She cited the camp conditions, where workers had to use
porta-potties, portable hand washing stations, endure high temperatures, and limited air
conditioning. Appellant was required to sit during 14- to 16-hour work shifts. She alleged that
these contributed to her condition. The employing establishment noted that appellant did not
stop work, but worked while taking antibiotic medication.
Evidence submitted with the claim included: an August 15, 2014 urinalysis lab report
and an August 18, 2014 microbiology report.
In an August 16, 2014 medical report, Dr. Geoff Richardson, a Board-certified family
practitioner, noted the conditions in which appellant worked and diagnosed urinary tract
infection. The provider opined that her work conditions on a more probable than not basis likely
predisposed her to getting an infection.
In a September 8, 2014 report, Dr. Richardson noted that appellant was seen for
evaluation of possible urinary infection and that she had been working as a radio operator at the
fire camp and spent long days sitting. A urinary tract infection was diagnosed.
In a November 14, 2014 letter, OWCP advised appellant of the deficiencies in her claim
and provided her the opportunity to submit additional factual and medical evidence. This
included a physician’s rationalized opinion as to how her work factors resulted in the diagnosed
condition. Appellant was accorded 30 days in which to provide such information.
In a December 4, 2014 statement, the employing establishment acknowledged that the
conditions at the large fire camps were full of dirt and dust, had minimal hand washing and
lavatory facilities, and showers for personal hygiene were only available once every three days.
The employing establishment did not dispute that appellant contracted the reported illness while
at fire camp. No other evidence was received.
By decision dated January 12, 2015, OWCP denied the claim finding that the medical
evidence failed to establish that the diagnosed medical condition was causally related to the work
conditions in the fire camp.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation, that an injury was sustained while in the performance of duty as alleged and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.2 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.3
2

C.S., Docket No. 08-1585 (issued March 3, 2009); Bonnie A. Contreras, 57 ECAB 364 (2006).

3

S.P., 59 ECAB 184 (2007); Joe D. Cameron, 41 ECAB 153 (1989).

2

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship is generally rationalized medical
opinion evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty, and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition, and the specific employment factors
identified by the claimant.4
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.5 Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors.6 The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.7
ANALYSIS
OWCP denied appellant’s claim because the medical evidence did not establish that her
urinary tract infection was caused or aggravated by her work conditions.
The determination of whether an employment injury is causally related to work factors is
generally established by medical evidence.8 Thus, appellant’s statements pertaining to the cause
of her condition before OWCP and on appeal have no probative value.
In the August 16, 2014 medical report, Dr. Richardson noted appellant’s working
conditions she worked under at the fire camp and diagnosed a urinary tract infection. The
4

Solomon Polen, 51 ECAB 341 (2000).

5

Y.J., Docket No. 08-1167 (issued October 7, 2008); A.D., 58 ECAB 149 (2006); Michael S. Mina, 57 ECAB
379 (2006).
6

J.J., Docket No. 09-27 (issued February 10, 2009); Sedi L. Graham, 57 ECAB 494 (2006).

7

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41 ECAB 345 (1989).

8

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

3

provider opined that her work conditions on a more probable than not basis likely predisposed
her to getting an infection. An opinion on causal relationship based on a more probable than not
basis does not establish causal relationship because it is unsupported by medical rationale
explaining how appellant’s work conditions actually caused the diagnosed conditions.9 As the
medical provider failed to provide a rationalized opinion explaining how factors of her federal
employment at the fire camp caused or aggravated her urinary tract condition, this report is
insufficient to establish appellant’s claim.
In his September 8, 2014 report, Dr. Richardson noted that appellant was working as a
radio operator at the fire camp and spent long days sitting. While he diagnosed a urinary tract
infection, he offered no opinion on the causal relationship of the condition. The Board has held
that medical evidence that does not offer any opinion regarding the cause of an employee’s
condition is of limited probative value on the issue of causal relationship.10
The diagnostic testing provided is also insufficient to establish appellant’s claim because
it does not address causation and thus is insufficient to establish the causal relationship between
any diagnosed condition and the established work factors.11
Because appellant has not submitted rationalized medical evidence to support her
allegation that her condition is causally related to her identified employment factors, she failed to
meet her burden of proof to establish a claim.
On appeal, appellant asserts that the medical evidence submitted supports her claim. As
noted, the evidence of record is insufficient to establish causal relationship. She has the burden
to establish causal relationship through the submission of rationalized medical opinion
evidence.12
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that her
urinary tract infection was due to factors of employment, as alleged.

9

See K.W., Docket No. 10-98 (issued September 10, 2010).

10

See C.B., Docket No. 09-2027 (issued May 12, 2010); S.E., Docket No. 08-2214 (issued May 6, 2009).

11

S.E., id.; Conard Hightower, 54 ECAB 796 (2003).

12

John J. Montoya, 54 ECAB 306 (2003).

4

ORDER
IT IS HEREBY ORDERED THAT the January 12, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 22, 2015
Washington, DC

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

